DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 4/7/22, with respect to claims 1 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection has been withdrawn. 

Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 1, on page 12, that Koseki does not disclose detecting closing of the cover and determining whether there is a next sheet, examiner disagrees.  Paragraph 34 states that a sheet size (which inherently includes determining the presence of the sheet) is determined during the closing of the platen cover when the cover reaches a 30 degree angle.  Setting a threshold at 30 degrees rather than zero degrees (completely closed) still discloses the limitation “detects closing of the cover” as the act of closing is a process between fully open (90 or more degrees) and completely closed.  Therefore the disputed limitation is taught and the previous rejection remains.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim 15 recites: terminal means which have been interpreted as corresponding to the mobile terminal of figure 2 in the specification; image reading means which have been interpreted as corresponding to the image forming apparatus 12 of figure 1 in the specification; operation instruction means which have been interpreted as corresponding to the touch panel item 50 of the mobile terminal in figure 2; notification means which have been interpreted as corresponding to the display device item 52 of the mobile terminal in figure 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1, 2, 3, 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho, and further in view of U.S. patent application publication 2019/0306357 by Koseki.
2)	Regarding claim 1, Cho teaches an image reading system comprising: a terminal apparatus (figure 1, item 100; various terminals disclosed, one example being a mobile phone); and an image reading apparatus that communicates data with the terminal apparatus and reads a sheet (figure 1, item 300; an MFP), wherein the terminal apparatus includes a first processor (paragraph 99; a CPU) configured to instruct the image reading apparatus to perform an operation (figure 19; paragraph 225; mobile device can instruct MFP 300 to perform a scanning operation), and wherein the image reading apparatus includes a second processor (paragraph 99; a CPU), either the first or the second processor is configured to notify a user of completion of reading of the sheet, and be used by the user to determine whether to read a next sheet and include the next sheet in a resultant file in which the sheet is included (figure 21; paragraph 229; notification of a first page scanned is received and a user may instruct further scanning of pages that results in a single stored file as disclosed in paragraph 231), wherein the first processor instructs the image reading apparatus to read the next sheet (paragraph 229; mobile device instructs the MFP to read a next page).
	Cho does not specifically teach wherein the image reading apparatus includes a platen glass on which the sheet is disposed and a cover that covers or exposes the platen glass, and in cooperation with the cover, the image reading apparatus detects closing of the cover and performs pre-scanning for determining, before reading the next sheet, whether there is the next sheet disposed on the platen glass.
	Koseki teaches the image reading apparatus includes a platen glass on which the sheet is disposed and a cover that covers or exposes the platen glass (paragraph 27; figure 1; platen cover 204 covers platen glass 202), and reading the next sheet in cooperation with the cover (paragraph 39; reading operation is performed “in cooperation with” the cover being closed), the image reading apparatus detects closing of the cover and performs pre-scanning for determining, before reading the next sheet, whether there is the next sheet disposed on the platen glass (paragraphs 31 and 34;  sheet presence detection [i.e. size detection of sheet] is precipitated by detection of the process of closing the cover to at least a 30 degree angle).
Cho and Koseki are combinable because they are both from the scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Koseki to add next sheet detection through closing of a cover.  The motivation for doing so would have been to prevent the closed cover from being erroneously detected as a sheet (paragraph 3).  Therefore it would have been obvious to combine Cho with Koseki to obtain the invention of claim 1.
3)	Regarding claim 2, Cho teaches the image reading system according to Claim 1, wherein the first processor is configured to notify a user of completion of reading of the sheet (figure 21; paragraph 229; notification is displayed on mobile device).
4)	Regarding claim 3, Cho teaches the image reading system according to Claim 2, wherein the terminal apparatus includes a display device that displays an image, and wherein the first processor notifies the user of the completion of the reading by displaying the image on the - 30 -display device (paragraph 236; figure 23; read images can be displayed on mobile device upon completion of reading).
5)	Regarding claim 6, Cho teaches the image reading system according to Claim 1, wherein the first processor is configured to be used by the user to determine whether to include the next sheet in a resultant file in which the sheet is included (figure 21; paragraph 229 and 231; next sheet instruction can come from mobile device and be included in a resultant file).
6)	Regarding claim 7, Cho teaches the image reading system according to Claim 6, wherein the terminal apparatus includes a contact sensor that inputs a signal if the user touches the contact sensor, and wherein the first processor is used by the - 31 -user to determine whether to read the next sheet and include the next sheet in the resultant file by touching the contact sensor (paragraph 229; GUI buttons are provided on the screen of the mobile device and act as “contact sensors”).
7)	Claim 15 is taught in the same manner as described in the rejection of claim 1 above.

8)	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho, and further in view of U.S. patent application publication 2019/0306357 by Koseki as applied to claim 2 above, and further in view of U.S. patent application publication 2018/0217790 by Ichikawa.
9)	Regarding claim 4, Cho does not specifically teach the image reading system according to Claim 2, wherein the terminal apparatus includes a vibration device that vibrates the terminal apparatus, and wherein the first processor notifies the user of the completion of the reading by vibrating the terminal apparatus using the vibration device.
	Ichikawa teaches the image reading system according to Claim 2, wherein the terminal apparatus includes a vibration device that vibrates the terminal apparatus, and wherein the first processor notifies the user of the completion of the reading by vibrating the terminal apparatus using the vibration device (paragraph 60; notification of job completion sent from an MFP to a mobile device can be in the form of a vibration).
	Cho and Ichikawa are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Ichikawa to add notification by vibration.  The motivation for doing so would have been so that a “user can receive the completion notification merely by holding the mobile terminal” (paragraph 60).  Therefore it would have been obvious to combine Cho with Ichikawa to obtain the invention of claim 4.
10)	Regarding claim 5, Cho does not specifically teach the image reading system according to Claim 2, wherein the terminal apparatus includes a sound output device that outputs a sound, and wherein the first processor notifies the user of the completion of the reading with the sound output from the sound output device.
	Ichikawa teaches the image reading system according to Claim 2, wherein the terminal apparatus includes a sound output device that outputs a sound, and wherein the first processor notifies the user of the completion of the reading with the sound output from the sound output device (paragraph 60; notification of job completion sent from an MFP to a mobile device can be in the form of an alarm).
	Cho and Ichikawa are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Ichikawa to add notification by alarm sound.  The motivation for doing so would have been so that a “user can receive the completion notification merely by holding the mobile terminal” (paragraph 60).  Therefore it would have been obvious to combine Cho with Ichikawa to obtain the invention of claim 5.

11)	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho, and further in view of U.S. patent application publication 2019/0306357 by Koseki as applied to claim 6 above, and further in view of U.S. patent application publication 2014/0002860 by Miyata.
12)	Regarding claim 8, Cho does not specifically teach the image reading system according to Claim 6, wherein the terminal apparatus includes an acceleration detection unit that detects acceleration of the terminal apparatus, and wherein the first processor is used by the user to determine whether to read the next sheet and include the next sheet in the resultant file by shaking the terminal apparatus, the shaking being detected by the acceleration detection unit.
	Miyata teaches the image reading system according to Claim 6, wherein the terminal apparatus includes an acceleration detection unit that detects acceleration of the terminal apparatus (paragraph 21; acceleration sensor), and wherein first processor is used by the user to determine whether to read the next sheet and include the next sheet in the resultant file by shaking the terminal apparatus, the shaking being detected by the acceleration detection unit (paragraph 61; mobile device can make operation selections through shaking the phone).
	NOTE: Miyata could modify the operation selections of Cho to allow for selection by shaking.
	Cho and Miyata are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Miyata to add selection by shaking.  The motivation for doing so would have been “convenient to the user” (paragraph 44).  Therefore it would have been obvious to combine Cho with Miyata to obtain the invention of claim 8.
14)	Regarding claim 9, Cho does not specifically teach the image reading system according to Claim 6, wherein the terminal apparatus includes a sound input device that receives a sound, and wherein the first processor is used by the user to determine whether to read the next sheet and include the next sheet in the resultant file by inputting the sound to the sound input device.
	Miyata teaches the image reading system according to Claim 6, wherein the terminal apparatus includes a sound input device that receives a sound, and wherein the first processor is used by the user to determine whether to read the next sheet and include the next sheet in the resultant file by inputting the sound to the sound input device (paragraph 61; mobile device can make operation selections through voice recognition).
	NOTE: Miyata could modify the operation selections of Cho to allow for selection by voice recognition.
	Cho and Miyata are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Miyata to add selection by voice recognition.  The motivation for doing so would have been “convenient to the user” (paragraph 44).  Therefore it would have been obvious to combine Cho with Miyata to obtain the invention of claim 9.


15)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho, and further in view of U.S. patent application publication 2019/0306357 by Koseki as applied to claim 1 above, and further in view of U.S. patent application publication 2019/0109953 by Arifuku.
	Cho does not specifically teach the image reading system according to Claim 1, wherein the terminal apparatus further includes a discard instruction unit that instructs the image reading apparatus whether to discard the read sheet (Cho discloses editing of the read sheets but not specifically discarding).
	Arifuku teaches the image reading system according to Claim 1, wherein the terminal apparatus further includes a discard instruction unit that instructs the image reading apparatus whether to discard the read sheet (paragraph 87; user of mobile device can select deletion of particular data).
	Cho and Arifuku are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Arifuku to add document deletion.  The motivation for doing so would have been to save memory space at the MFP.  Therefore it would have been obvious to combine Cho with Arifuku to obtain the invention of claim 12.

17)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0054866 by Cho, and further in view of U.S. patent application publication 2019/0306357 by Koseki and further in view of U.S. patent application publication 2019/0109953 by Arifuku as applied to claim 12 above, and further in view of U.S. patent application publication 2020/0177744 by Yoshimi.
	Cho does not specifically teach the image reading system according to Claim 12, wherein the terminal apparatus includes a sound output unit that outputs a sound, and wherein the sound output unit outputs a sound of at least a part of text included in the read sheet.
	Yoshimi teaches the image reading system according to Claim 12, wherein the terminal apparatus includes a sound output unit that outputs a sound, and wherein the sound output unit outputs a sound of at least a part of text included in the read sheet (paragraph 73; audio data can be generated from text [such as data read in scanner of paragraph 42] and output to terminal 2 [which can be a mobile device as disclosed in paragraph 31]).
Cho and Yoshimi are combinable because they are both from the network scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Cho with Yoshimi to add text to speech.  The motivation for doing so would have been to provide a user with increased understanding of an operation (paragraph 5).  Therefore it would have been obvious to combine Cho with Arifuku and Yoshimi to obtain the invention of claim 13.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672